                       Case 2:20-cr-00065-MJH Document 16 Filed 06/23/20 Page 1 of 3
AO l99A (Rev, 06/19) Order Setting Conditioas ofRelease                                                        Pagelof      !     Pages




                                      UNTTpD STATES DISTRICT COU T
                                                                      for the
                                                      Western District of Pennsylvania


                    United States of America
                                                                         )
                               v.
                     JOSHUA SPRIT{GER                                    )
                                                                         )        Case   No. 2-2&cr-0006$MJH-1
                                                                         )
                              Defendant                                  )

                                       ORI}ER SETTING COIIDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(l)   The defendaat must not violate federal, state, or local law while on release.

@      The defendant must cooperate in the collection of a DNA sample               if it is authorized by 34 U.S.C. *   407A2.

(3)    The defendant must advise the court or the prefial services office or supervising officer in writing before making
       any change ofresidence or telephone number.

(4)    The defendant must appear in court as required and,            if convicted, must surrender   as directed to serve a sentence that

       the court may impose.
       The defendant must appear at:




                                                                        Date and Time


       If blaxk, defendant will      be notified of next appeararce.

(5)    The defendant must sign an Appearaace Bond,             if   ordered.
                                 Case 2:20-cr-00065-MJH Document 16 Filed 06/23/20 Page 2 of 3
AO 199B (Rev. 12/1 I) Additional Conditions of Release                                                                                  Page _2__ of   l Pages
                                                       ADDITIONAL CONDITIONS OF RELEASE
         IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

     )       (6)
              The defendant is placed in the custody of:
              Person or organization
              Address (only if above is an organization)
              City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                   Tel. No.___ _ _ _ _ _ _ _ _ _
who agrees to (a) supervise the defendant, (b) use eve1y effort to assure the defendant's appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                             Signed: _    ____         _ _ _ _ _ _ _ _ __
                                                                                                                        _
                                                                                                         Custodian                                     Date
( X)       (7) The defendant must:
         ( x ) (a) submit to supervision by and report for supervision to the U.S. Pretrial Services Office
                    telephone number 412-395-6907
                                            _______ , no later than
         (    ) (b) contiJme or actively seek employment.
         (    ) (c) continue or start an education program.
         ( x ) (d) sunender any passport to:           U.S Pretrial Services Office
         (    ) (e) not obtain a passpoti or other international travel document.
         ( X ) (t) abide by the following restrictions on personal association, residence, or travel: Travel restricted to the Western
                    District of Pennsy�lv�a�ni� a�.____ _ _ __ _ _ _ _ _ _ _ _______ _ ________ _
              ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                    including:

                   ) (h) get medical or psychiatric treatment:

                                                     _ at _ _ __ o'clock after being released at _____ o'clock for employment, schooling,
                   ) (i) return to custody each_ _ _ _
                         or the following purposes:

               ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                     necessary.
             X ) (k) not possess a firearm, destructive device, or other weapon.
         (     ) (]) not use alcohol (        ) at all (     ) excessively.
         (   X ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                     medical practitioner.
         (   X ) (n) submit to testing for a prohibited substance if reguired by the pretrial services office or supervising officer. Testing may be used with random
                     frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                     substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                     substance screening or testing.
         (   X   (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                     supervising officer.
               ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                     (    ) (i) Curfew. You are restricted to your residence every day (            ) from _____ to _ _ _ _                   _ , or (      ) as
                                  directed by the pretrial services office or supervising officer; or
                          ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                  substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                  approved in advance by the pretrial services office or supervising officer; or
                          ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                  court appearances or other activities specifically approved by the court.
         (     ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                     requirements and instructions provided.
                     (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                            supervising officer.
         ( X         (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                         an-ests, questioning, or traffic stops.
             x     ) (s) The The defendant is to report as soon as possible to pretrial services any change in address, telephone
                          �ployment status. The defendant is to report to pretrial services as directed.
                      Case 2:20-cr-00065-MJH Document 16 Filed 06/23/20 Page 3 of 3
AO 199C (Rev,09i08) Advice ofPenalties                                                                                 Page   J       of   3   Pug",

                                          AD\'ICE     OF'   PENALTIES AND SAI\CTIONS

TO THE DEFENDANT:

YOU ARE ADYISED OF THE FOLLOV/iNG PENALTIES AND SANCTiONS:

      Violating aily of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation ofyour release, an order of detention, a for{eiture of any bond, and a prosecution for contempt of coufi and could result in
imprisonmen| a fine, or both.
      While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a lbderal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e". in addition to) to any other sentence you receive.
      It is a crime punishable by up to ten years in prison, and a $250.000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness. victim, or informant; or intimidate or attcmpt
to intimidate a witness, victim, juror, informant. or officer of the cour1. The penalties for tampering, retaliation, or intirnidation are
significantly more serious if they involve a killing or attempted kiliing.
        If, after release, you knowingly faii to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
        (1) an offense punishable by death, life imprisonmeflt, or imprisonment lor a tenn of fifteen years or more - you will be fined
              not more than 5250,000 or imprisoned for not more than i0 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more. but iess than fifteen years - you will be fined not
              more than 5250,000 or imprisoned for not more than five years, or both;
        (3) any other felony - you will be fined not more than $250.000 or imprisoned not more than two years, or both;
        (4) a misdemeanor - you will be f,rned not more than $ i 00.000 or imprisoned not more than one year, ot both.
       A term of imprisonment imposed for failure to appear or surrender wili be consecutive to any other sentence you receive" In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

        I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
ofrelease,toappearasdirected,andsurrendertoserveanysentenceimposed. Iamarvareofthepenaltiesandsanctionssetforthabove.




                                                                                               ?:t::/,!.!""''u

                                               Directions to the United States Marshal

        The defendant is ORDERED released after processing.
        The United States marshal is ORDERED to keep the defendant in cusiody until notified by the clerk or judge that the defendant
        has posted bond and/or complied with all other conditions for release. If stili in custody, the defendant must be produced before
        the appropriate judge at the time and place specified.



Date;
                                                                                       Jttclicia ! Afii   c*'s   Signatur e

                                                                                                                       United States District Judge
                                                                                          Printed nante and tilk:




                     DISTRIBUTION: COURT         DEFENDANT        PRETRIALSERVICE        U.S.   ATTORNEY               U.S. MARSHAL
